Citation Nr: 9928142	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-14 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a refund of contributions made pursuant to 
Chapter 30, Title 38, United States Code.

2.  Whether the veteran has basic eligibility for educational 
assistance benefits pursuant to Chapter 30, Title 38, United 
States Code.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 13, 1989, to 
July 6, 1991, at which time she entered the United States 
Naval Academy.  She was subsequently commissioned upon 
graduation from the United States Naval Academy and was 
continuing on active duty at the time of her claim in 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1.  All basic pay withheld from the veteran for Chapter 30, 
Title 38, United States Code contributions reverted to the U. 
S. Treasury and was not received or controlled by the 
veteran.  

2.  The veteran became a member of the Armed Forces after 
June 30, 1985, and graduated from the United States Naval 
Academy in May 1995; she did not meet the requirements for 
educational assistance before being commissioned upon 
graduation from the United States Naval Academy.  


CONCLUSIONS OF LAW

1.  Refund of amounts contributed pursuant to Chapter 30, 
Title 38, United States Code, is precluded by law.  
38 U.S.C.A. § 3012 (c) (West 1991).  

2.  Basic eligibility to receive educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, is precluded by law.  38 U.S.C.A. §§ 3002(6), 3011, 
3012 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 21.7020(b)(1)(ii)(B), 21.7042(a)(f) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Refund of Contribution

Although the Board has considered the contentions advanced by 
the veteran with respect to the claim of entitlement to a 
refund of contributions made pursuant to Chapter 30, the 
Board must point out that the legal criteria governing these 
contributions are very specific.  With respect to the claim 
for a refund, governing legal criteria provide that the basic 
pay of any individual contributing under the Chapter 30 
program shall be reduced by $100 for each of the first 12 
months that such individual is entitled to such pay.  Any 
amount by which the basic pay of an individual is reduced 
under Chapter 30 shall revert to the Treasury and shall not, 
for purposes of any Federal law, be considered to have been 
received by or to be within the control of such individual.  
38 U.S.C.A. § 3012(c).  

Therefore, the funds withheld from the veteran's basic pay as 
contribution to the Chapter 30 program have reverted to the 
United States Treasury and are not considered to have been 
received by or within the control of the veteran.  
Accordingly, the veteran is not entitled to these funds.  
Under the circumstances of this claim, the Board is without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the United States Court of Appeals for Veterans 
Claims held that cases such as this, in which the law is 
dispositive, should be denied because of the absence of legal 
merit.  

II.  Basic Eligibility for Chapter 30

The record reflects that the veteran entered active duty on 
February 13, 1989.  Although the veteran has pointed out that 
she was on a delayed entry program, it is neither asserted or 
shown that she actually entered onto active duty status prior 
to the above set forth date.  She continued on her active 
duty status until July 6, 1991, at which time she entered the 
United States Naval Academy.  She subsequently graduated from 
the United States Naval Academy and was commissioned an 
officer in the United States Navy.  

Pertinent governing law and regulation provides that an 
individual is not eligible for educational assistance under 
Chapter 30 if, after December 31, 1976, she receives a 
commission as an officer in the Armed Forces upon graduation 
from the United States Naval Academy unless she met the 
requirements for educational assistance under 38 C.F.R. 
§ 21.7042 paragraphs (a), (b), or (c), before receiving the 
commission upon graduation from the United States Naval 
Academy.  38 C.F.R. § 21.7042(f)(2)(3).  Since the veteran 
was commissioned as an officer in the United States Navy upon 
her graduation from the United States Naval Academy, she is 
not eligible for educational assistance under Chapter 30 
unless she met the requirements for educational assistance 
set forth in 38 C.F.R. § 21.7042(a) or (b) or (c) prior to 
receiving her commission.

A review of the record reflects that paragraphs (b) and (c) 
of 38 C.F.R. § 21.7042 are not for application.  To have been 
eligible under 38 C.F.R. § 21.7042(a), the veteran must have 
become a member of the Armed Forces after June 30, 1985, and 
have served at least three years of continuous active duty or 
have served at least two years' continuous active duty if her 
initial period of active duty was less than three years.  
Also she would have been eligible under this chapter if she 
completed at least 20 continuous months of active duty if her 
initial obligated period of active duty was less than three 
years or she completed at least 30 continuous months of 
active duty if her initial obligated period of active duty 
was at least three years.  The term active duty does not 
include any period during which an individual served as a 
midshipman at the United States Naval Academy.  38 C.F.R. 
§ 21.7020(b)(1)(ii)(B).

Since the veteran's service as a midshipman does not count as 
active duty for purposes of Chapter 30, her only active 
service prior to her commissioning was from February 13, 
1989, to July 6, 1991.  The record reflects that her original 
obligated period of active duty was at least three years.  
The record further reflects that she did not complete 30 
continuous months of active duty prior to her commissioning 
following her graduation from the United States Naval 
Academy.  

On the basis of the above analysis of the facts and the 
governing laws and regulations as applied to those facts, the 
veteran clearly is not eligible for Chapter 30 benefits 
inasmuch as the evidence of record documents that she was 
commissioned as an officer in the United States Navy upon her 
graduation from the United States Naval Academy after 
December 31, 1976, and she did not meet the requirements for 
educational assistance under specified criteria before 
receiving that commission.  Under the circumstances of this 
case, the Board is without authority to grant the benefit 
sought on appeal.  It is precluded by law.  Accordingly, the 
case is denied because of the absence of legal merit.  See 
Sabonis.  


ORDER

The claim of entitlement to a refund of contributions made 
pursuant to Chapter 30, Title 38, United States Code, is 
denied.  

Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 30, Title 38, United States Code, is 
denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 


